NO. 12-08-00165-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JEAN ALLEN DAVIS,§
	APPEAL FROM THE 294TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

SHELLY NORINE HUFF,
APPELLEE§
	VAN ZANDT COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant and Appellee have filed an agreed motion to dismiss this appeal.  In their motion,
the parties state that they have reached a resolution of this dispute and no longer wish to pursue the
appeal.  Because the parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered May 21, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.








(PUBLISH)